ORDER
Defendant and appellant, Bernard James Fitzpatrick, has petitioned for a rehearing of the Opinion rendered by this Court on January 4,1991. After consideration of the petition and the response by the State of Montana, we conclude that it is advisable to revise our original Opinion.
IT IS ORDERED that the original Opinion in this cause shown to have been submitted on October 19,1990 and decided on January 4, 1991 is withdrawn. In place of that Opinion, we have issued a replacement Opinion that is shown to have been submitted on briefs on October 19, 1990 and decided on February 12, 1991.
The petition for rehearing is denied.
DATED this 12th day of February, 1991.
s/ J. A. Turnage, Chief Justice
s/ John Conway Harrison, Justice
s/ William E. Hunt, Sr., Justice
s/ R. C. McDonough, Justice
s/ Terry Trieweiler, Justice
s/ Fred J. Weber, Justice